UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-04704 The Primary Trend Fund, Inc. 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Address of principal executive offices) Arnold Investment Counsel Incorporated 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Name and address of agent for service) Registrant's telephone number, including area code: (262) 303-4850 Date of fiscal year end: June 30 Date of reporting period: June 30, 2010 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) ANNUAL REPORT The Primary Trend Fund DELAFIELD, WISCONSIN JUNE 30, 2010 MESSAGE TO SHAREHOLDERS… “The easy money for this cycle is over…We continue to believe that the cyclical bull market that emerged in March 2009 will extend itself into the summer of 2010: Fundamentals are rebounding… technicals are screaming ‘bull’…The U.S. economy is currently in a sweet spot…As warning signs become more prevalent, we will certainly take some profits and transition into a more defensive posture, but we’re not at that point yet.” The Primary Trend Fund December 31, 2009 – Semiannual Report During the first few months of 2010, a couple of warning signs (the “flash crash” of May 6th being one of them) have appeared in the equity markets and we have taken some profits in The Primary Trend portfolio.But we are not retreating into bunker-mentality mode. Since the markets hit their bear market lows in early March 2009, the bulls have been in complete control…until recently.Even with the 17% correction off of the April highs, the U.S. stock market performed admirably over the past year.For the 12-months ended June 30, 2010, the large-cap, popular averages of the Dow Jones Industrial Average and Standard & Poor’s 500 Index recorded total returns of +18.89% and +14.43%, respectively. After outperforming during the bear market (granted, by bleeding less), your Fund performed in line with the S&P 500 Index during the ensuing cyclical bull market.For the same 12-month period ended 6/30/10, The Primary Trend Fund posted a total return of +13.39%. So often in the media and in the financial arena, performance is highlighted without any explanation as to how it was accomplished.Even then, the primary focus tends to be on the positives.We believe these periods of discussing our “report card” should be an opportunity for introspection and sharing with our shareholders both the good and bad portfolio shifts. What We Did Wrong A year ago, we were coming out of what some would argue is the worst recession since the Great Depression.It’s safe to assume that those areas that are most levered to the economy would rally the most.Over the past year, the two best sectors in terms of performance were the most economically sensitive: the S&P 500 Consumer Discretionary sector was up 28.1%, while the S&P Industrials sector posted a gain of 27.5%. The S&P 500’s weighting in Consumer Discretionary and Industrials stocks has been fairly stable over the past year at 20.4%.However, while The Primary Trend had a market weighting a year ago at 20.9%, we trimmed it to 19.2% of the portfolio by 12/31/09…and now as of 6/30/10, Consumer Discretionary and Industrials represent only 5.9% of the Fund’s assets.In the short term and with the benefit of hindsight, it was a mistake to underweight the best performing area of the market; although the Fund had ample exposure during the bulk of the move.But as value investors, we will often be early.And in this instance, our extensive profit-taking (in names such as Home Depot, Lowe’s, Walt Disney, FedEx, Boeing and United Technologies) has provided us with the “buying power” that will allow us to capitalize on the fresh stock market leadership that should emerge as we move forward. From a sector standpoint, the aforementioned was our most obvious miscue.Our cash reserves stood at 3.8% six months ago.As we sold positions, cash has ballooned to today’s 22.7% of assets – a very opportunistic war chest. MESSAGE TO SHAREHOLDERS…(continued) However, we fully expected inflation to heat up by now.Consequently, our interest-rate outlook was for rising rates and lower bond prices.While that held true for the latter half of 2009, interest rates have dropped like a stone in the first half of 2010.The 10-year U.S. Treasury Bond yield went from 4% in early-April to under 3% at the end of June.By keeping our cash hoard invested in short-term money market instruments rather than the more intermediate-term area of the bond market, we did forego the bullish move in bond prices.But our cash cushion is no doubt temporary and provides us with the liquidity to buy equities as the opportunity presents itself.Having the cash available for this purpose is more important than the potential short-term profit motive in the fixed-income market. What We Did Right “The primary trend is the most powerful force underlying the movements of the markets.Knowing its direction is the most valuable information an investor can possess.” This is the tagline of our Primary Trend investment letter and the underlying investment philosophy of your Primary Trend Fund.Turning bullish and remaining bullish in 2009 in the face of dire economic headlines and a frozen global credit market was our best portfolio move. We continue to de-emphasize the Energy sector (6.1% of Fund assets) relative to the S&P 500’s weighting of 10.8%.A combination of weak oil and natural gas prices as well as better bargains elsewhere has kept our investment to a minimum.As the worst-performing sector over the past year (+2.1% vs. the S&P 500’s +14.4%), our underweight proved to be the correct portfolio strategy. In these uncertain economic times, we have boosted the quality component of our holdings by focusing on extremely undervalued equities, especially when compared to the market.Technology stocks are historically cheap and have a pile of cash sitting on their balance sheets.The Fund has increased tech holdings (Information Technology and Telecommunication Services) from 11.4% of assets last year to 16.4% currently.Also, healthcare stocks are trading at decades-low price-to-earnings multiples, have little debt and pay hefty dividends.Our investment in the Health Care sector now sits at 14.6% 20% greater than the S&P 500’s weighting. Avoiding the Noise Today’s investment climate is not only wrought with uncertainty, it has alienated its long-term customers, both the investing public and investing professionals.As we mentioned at the beginning of this shareholder letter, the May 6th “flash crash” was the first shot across the bow of this cyclical bull market.A 100-point intraday bloodletting in the S&P 500 and 1,000-point waterfall decline in the Dow Jones Industrial Average (prior to rebounding) had been blamed on “computer error”.We have said all along that if the “flash crash” was indeed simply a screw-up, a computer glitch, then those late-April highs would have been bested in short order.They were not.This is a caution flag being waved by the equity markets. Add the proliferation of high frequency trading and the mysteries of dark pool trading and one can be sympathetic to the fact that investors have pulled nearly $19 billion from U.S. equity funds in 2010 alone.This is also why the $3 trillion sitting on the sidelines in money market funds yielding nearly zip isn’t moving into the stock market either.It seems that long-term investing these days is buying a stock in the morning and holding onto it past lunch – not very fertile ground for traditional investors. 2 MESSAGE TO SHAREHOLDERS…(continued) Fear Sells The housing market continues to slump.The risk of a double-dip recession is on the horizon.“Big Brother” (a/k/a the U.S. Federal Government) keeps tightening his grip: Obamacare is a big pill to swallow, financial regulation is just another layer of red tape and tax hikes are likely in 2011.Sovereign debt crises ripple through the global credit and equity markets.Unemployment at 9.6% of the labor force is a drag on the consumer engine.Lastly, deflation has become the buzzword of late and seems to be paralyzing corporate America.These are all bearish ingredients. Where are the positives?While they might seem tougher to find and are most certainly not the headline grabbers that negativity spawns, we do see bullish developments in the marketplace. Earnings season is upon us and of the 662 U.S. companies that have reported thus far (through 7/28/10), 71% have beaten Wall Street estimates.Many believe that the cost cutting, while an earnings driver in the short run, is not as healthy as top-line growth…and we agree.BUT, revenues have also exceeded expectations – 64% of companies have surprised on the upside in sales.Cutting the fat will only cause margins to explode as revenues accelerate to the upside. Valuations on the overall market are neither overvalued nor undervalued (the S&P 500 trades at 14-16x).However, individual stocks are becoming cheaper as 2010 unfolds.Better EPS coupled with flat-to-declining stock prices has created P/E multiple contractions that are now at historically attractive levels.Case in point: our most recent portfolio addition, Abbott Labs, is trading at just 10.9x next year’s earnings, a 33% discount to its historical average. We mentioned that the uncertainty, fear and lemming-like mentality of Corporate America has paralyzed management in terms of hiring, expansion and capital expenditures.It has also contributed to corporate coffers overflowing with cash to the tune of $2.8 trillion.This pent-up capital could find its way back into the economy before year’s end. Investor sentiment, as measured by Investors Intelligence, recently had more bearish advisors than bullish advisors.Too, equity mutual fund investors continue to pull billions out of stocks and funnel that money into bond funds (mistakenly, in our opinion).The stock market, in its perverse fashion, tends to fool the majority, and so these are bullish signs. Lastly, interest rates remain extremely low and at this stage, the inflationary flames aren’t being fanned.In fact, 30-year mortgage rates are at all-time lows and will eventually fuel a new housing boom (albeit, less robust than that of 2001-06) – once inventories are whittled down to a six-month supply or less. The Pause that Refreshes In terms of both the economy and the stock market, we believe we have entered a period of pause.The recession of 2008-09 and the bear market of 2007-09 paved the way for a huge rebound as we turned the page on calendar 2009.As measured by the S&P 500 Index, stocks have jumped +83% off of their March 2009 lows to their April 2010 highs.The 17% correction investors have experienced since that April high has been hair-raising, no doubt, and only “encourages” those bearish forecasters to predict further financial ruin.But a 17% pullback after an 83% run-up isn’t out of the ordinary or a bad trade-off.In fact, it’s the equivalent of five yards forward and one yard back – not a bad offensive game plan. 3 MESSAGE TO SHAREHOLDERS…(continued) We do not espouse the double-dip theory and certainly do not foresee any coming depression.Due to valuations in individual issues and their respective stock price gains, we have taken some profits since the beginning of 2010.We consider our current cash position as an opportunity to load up on new stock leadership in your Primary Trend Fund’s portfolio as 2010 unfolds. Taking a long-term approach in a market that is saturated by short-term noise is a difficult task, but one that has been well rewarded time and time again.We thank you for the trust you have placed in us; and we will strive, on your behalf, to achieve those long-term rewards you have come to expect. Our best regards, Lilli Gust Barry S. Arnold President Vice President Chief Investment Officer Summary of Investments by Sector (Unaudited) Percent of Sector Investment Securities Short-term Investments 22.7% Health Care 14.6% Information Technology 12.4% Consumer Staples 12.1% Materials 10.5% Financials 10.2% Energy 6.1% Industrials 5.1% Telecommunication Services 4.0% Utilities 1.5% Consumer Discretionary 0.8% Total Investments 100.0% Top Ten Equity Holdings (Unaudited) Percent of Security Investment Securities Eli Lilly & Co. 5.2% Intel Corp. 4.2% Wal-Mart Stores, Inc. 4.1% Pfizer, Inc. 4.0% Johnson & Johnson 3.7% Verizon Communications, Inc. 3.5% Coca-Cola Co. (The) 3.5% Barrick Gold Corp. 3.2% E.I. du Pont de Nemours & Co. 3.2% Nokia Corp. ADR 3.2% Total 37.8% 4 EXPENSE EXAMPLE (Unaudited) For the Six Months Ended June 30, 2010 As a shareholder of The Primary Trend Fund, you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2010 to June 30, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary.Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. Beginning Ending Expenses paid account value account value during period 1/1/10 6/30/10 1/1/10-6/30/101 Actual $ 931.80 Hypothetical (5% return before expenses) 1,000.00 1,015.10 9.99 1 Expenses are equal to the Fund’s annualized expense ratio of 2.00% for the period from January 1, 2010 through June 30, 2010, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period).The Fund is contractually obligated to limit annual expenses to 2.00% of its average daily net assets for the fiscal year. 5 PORTFOLIO OF INVESTMENTS As of June 30, 2010 The Primary Trend Fund Shares Value COMMON STOCKS (77.5%) CONSUMER DISCRETIONARY (0.9%) Hotels, Restaurants & Leisure (0.9%) Wendy’s/Arby’s Group, Inc., Class A $ CONSUMER STAPLES (12.1%) Beverages (3.5%) Coca-Cola Co. (The) Food & Staples Retailing (4.1%) Wal-Mart Stores, Inc. Food Products (4.5%) Kraft Foods, Inc., Class A Unilever N.V. ADR Total Consumer Staples ENERGY (6.1%) Oil, Gas & Consumable Fuels (6.1%) BP p.l.c. ADR ConocoPhillips Valero Energy Corp. Total Energy FINANCIALS (10.2%) Capital Markets (0.9%) Bank of New York Mellon Corp. (The) Commercial Banks (6.2%) U.S. Bancorp Wells Fargo & Co. Diversified Financial Services (3.1%) JPMorgan Chase & Co. Total Financials See notes to financial statements. 6 PORTFOLIO OF INVESTMENTS (continued) As of June 30, 2010 The Primary Trend Fund (continued) Shares Value COMMON STOCKS (77.5%) (continued) HEALTH CARE (14.6%) Pharmaceuticals (14.6%) Abbott Laboratories $ Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Total Health Care INDUSTRIALS (5.2%) Aerospace & Defense (2.3%) United Technologies Corp. Industrial Conglomerates (2.9%) General Electric Co. Total Industrials INFORMATION TECHNOLOGY (12.4%) Communications Equipment (5.4%) Cisco Systems, Inc.* Nokia Corp. ADR Semiconductors & Semiconductor Equipment (4.2%) Intel Corp. Software (2.8%) Microsoft Corp. Total Information Technology MATERIALS (10.5%) Chemicals (4.8%) E. I. du Pont de Nemours & Co. Monsanto Co. Metals & Mining (5.7%) Alcoa, Inc. Barrick Gold Corp. Total Materials See notes to financial statements. 7 PORTFOLIO OF INVESTMENTS (continued) As of June 30, 2010 The Primary Trend Fund (continued) Shares Value COMMON STOCKS (77.5%) (continued) TELECOMMUNICATION SERVICES (4.0%) Diversified Telecommunication Services (3.6%) Verizon Communications, Inc. $ Wireless Telecommunication Services (0.4%) Sprint Nextel Corp.* Total Telecommunication Services UTILITIES (1.5%) Water Utilities (1.5%) Aqua America, Inc. Total Common Stocks (Cost $12,329,170) Principal Amount SHORT-TERM INVESTMENTS (22.9%) Variable Rate Demand Notes (22.9%) $ U.S. Bancorp Demand Note, 0.00%(a) Total Short-Term Investments (Cost $3,245,047) TOTAL INVESTMENTS (100.4%) (Cost $15,574,217) Liabilities less Other Assets (-0.4%) ) NET ASSETS (100.0%) $ * Non-income producing. (a) Variable rate security; the coupon rate shown represents the rate at June 30, 2010. ADR – American Depositary Receipt See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 The Primary Trend Fund Assets: Investments, at Value (Note 2a): Common Stocks $ Short-Term Investments Total Investments (Cost $15,574,217) Dividends Receivable Prepaid Expenses and Other Assets Total Assets Liabilities: Payable for Investments Purchased Accrued Investment Advisory Fees Professional Fees Transfer Agent Fees Administration and Accounting Fees Other Total Liabilities Net Assets $ Shares Outstanding Net Asset Value, Offering and Redemption Price Per Share $ Net Assets Consist of: Capital Stock ($0.01 par value, 30,000,000 shares authorized) $ Accumulated Undistributed Net Investment Income Accumulated Net Realized Loss on Investments ) Net Unrealized Depreciation on Investments ) Net Assets $ See notes to financial statements. 9 STATEMENT OF OPERATIONS For the Year Ended June 30, 2010 The Primary Trend Fund Income: Dividends* $ Total Income Expenses: Investment Advisory Fees (Note 3) Administration and Accounting Fees Shareholder Servicing Costs Professional Fees Registration Fees Printing & Postage Directors Custodial Fees Pricing Insurance Other Total Expenses Before Recoupment Recoupment of Advisory Fees Previously Waived Total Expenses Net Investment Income Net Realized Gain on Investments Change in Net Unrealized Appreciation on Investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets From Operations $ * Net of foreign tax withholding of $4,871. See notes to financial statements. 10 STATEMENTS OF CHANGES IN NET ASSETS The Primary Trend Fund Year Ended Year Ended June 30, 2010 June 30, 2009 Operations: Net Investment Income $ $ Net Realized Gain (Loss) on Investments ) Change in Net Unrealized Appreciation (Depreciation) on Investments ) Net Increase (Decrease) in Net Assets from Operations ) Distributions to Shareholders: From Net Investment Income ) ) From Net Realized Gains — ) Decrease in Net Assets from Distributions ) ) Fund Share Transactions: Proceeds from Shares Sold Reinvested Distributions Cost of Shares Redeemed ) ) Net Increase (Decrease) in Net Assets from Fund Share Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of Year End of Year $ $ Accumulated Undistributed Net Investment Income at End of Year $ $ Transactions in Shares: Sales Reinvested Distributions Redemptions ) ) Net Decrease ) ) See notes to financial statements. 11 FINANCIAL HIGHLIGHTS The following table shows per share operation performance data, total investment return, ratios and supplemental data for each of the years ended June 30: The Primary Trend Fund Per Share Operating Performance Net Asset Value, Beginning of Year $ Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments ) ) Total from Investment Operations ) ) Less Distributions: From Net Investment Income ) From Net Realized Gains — ) Total Distributions ) Net Increase (Decrease) ) ) Net Asset Value, End of Year $ Total Investment Return 13.39% (16.96)% (18.39)% 17.56% 6.26% Ratios and Supplemental Data Net Assets, End of Year (in thousands) $ Ratio of Expenses to Average Net Assets: Net of Waivers, Reimbursements and Recoupments 2.00% 2.00% 1.71% 1.56% 1.53% Before Waivers, Reimbursements and Recoupments 1.97% 2.08% 1.71% 1.56% 1.53% Ratio of Net Investment Income to Average Net Assets: Net of Waivers, Reimbursements and Recoupments 0.20% 1.33% 1.20% 1.33% 1.74% Before Waivers, Reimbursements and Recoupments 0.23% 1.25% 1.20% 1.33% 1.74% Portfolio Turnover 52.2% 54.5% 75.8% 41.5% 28.9% See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS June 30, 2010 1. Organization The Primary Trend Fund, Inc. (The “Fund”), a Wisconsin Corporation, began operations on September 15, 1986. The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end diversified investment management company. The Fund seeks capital growth and income. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. a. Securities listed on a national securities exchange are valued at the last sale price.Securities that are traded on the NASDAQ National Market or the NASDAQ Smallcap Market are valued at the NASDAQ Official Closing Price.If no sale is reported, the average of the last bid and asked prices is used.Other securities for which market quotations are readily available are valued at the average of the latest bid and asked prices.Debt securities (other than short-term instruments) are valued at prices furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the Board of Directors.Securities with maturities of 60 days or less are valued at amortized cost. Generally accepted accounting principles (GAAP) defines fair value, establishes a framework for measuring fair value and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly and how that information must be incorporated into a fair value measurement. Under GAAP, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks* $ $
